DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to the amendment filed on 10/18/2021.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claim .  Therefore, the “a second surface oriented at a non-zero angle from the first surface” as recited in lines 3 and 4 of claim 1 and “the second surface of the first PCB is oriented orthogonally to the first surface of the first PCB” as recited in lines 1 and 2 of claim 16 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim1-3, 5-10, 16 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Re. claim 1: The phrase “a first PCB having a first surface, a second surface oriented at a non-zero angle from the first surface” as recited in lines 3 and 4 were not described in the specification as originally filed and appear to be new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The phrase “the second surface of the first PCB is oriented orthogonally to the first surface of the first PCB” as recited in lines 1 and 2 renders the claim vague and indefinite. It is unclear as to how the second surface is oriented orthogonally to the first surface. Clarification is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koh et al. (PGPub 2013/0234909 A1).
	Koh et al. teach a printed circuit board (PCB) assembly for electrically coupling an integrated circuit to coaxial lines, comprising: a first PCB (200) having a first surface, a second surface, and a plurality of conductive traces (213-216) as shown in Fig. 3, wherein each one of the plurality of conductive traces having a portion exposed at the second surface of the first PCB as shown in Fig. 4; and a first plurality of coaxial connectors (300, as shown in Fig. 5) carried by the first surface of the first PCB as shown in Fig. 1, wherein each one of the first plurality of coaxial connectors having a respective inner conductor (310, 320 as shown in Fig. 5), wherein each one of the plurality of conductive traces is electrically coupled to the inner conductor of a respective one of the first plurality of coaxial connectors as shown in Fig. 1 (see also paragraphs [0024] – [0044]).
	Re. claim 2: Each conductive trace of the plurality of conductive traces traverses from the first plurality of coaxial connectors towards the second surface of the first PCB as shown in Figs. 1 and 3-5.
	Re. claim 3: The first plurality of coaxial connectors includes a plurality of radio frequency connectors (such as an antenna) (paragraphs [0024] and [0047] – [0049]).
	Re. claim 17: Each conductive trace of the plurality of conductive traces is linear as shown in Fig. 3, and the portion (at the via, 212) exposed of each one of the plurality of conductive traces at the second surface of the first PCB is located at an edge of the first PCB as shown in Fig. 4.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Koh et al. as applied to claim 1 above, and further in view of Strauss (PGPub 2008/0286989 A1).
	Koh et al. teach all limitations as set forth above, but silent a material of each conductive trace of the plurality of conductive traces. Strauss teaches a printed circuit board (PCB) assembly including a first PCB having a plurality of conductive traces (208) made of copper and a coaxial connector (206) having an inner conductor connected to the respective conductive trace as shown in Fig. 3 (paragraph [0024]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention was made to a person having ordinary skill in the art to modify a conductive traces of the printed circuit board (PCB) assembly of Koh et al. by a copper trace as taught by Strauss in order to provide optimizing electrical connection between the PCB and the coaxial connector.

No art rejections have been applied to the claim 16, since there are a great deal of confusion and uncertainty as to the proper interpretation of the limitations of claims.  Therefore, it would not be proper to reject such claims on the basis of prior art.  See MPEP 2173.06.
Allowable Subject Matter
Claims 6-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 4/13/2022 have been fully considered but they are not persuasive. Applicant argues that the prior art of record fails to disclose the claimed invention such as “a first PCB having a first surface, a second surface oriented at a non-zero angle from the first surface”. Examiner traverses the argument that there is no description in the specification as originally filed and appear to be new matter. 
Applicant also argues that the prior art of record fails to disclose the claimed invention such as a portion of the plurality of conductive traces is exposed at the second surface of the first PCB. Exmainer traverses the argument. The traces from the first surface of the first PCB is extended through the vias (211, 212) for electrical connection, and the vias are exposed on the second surface of the first PCB as shown in Fig. 4. 
Applicant also argues that the prior art of record fails to disclose the claimed invention such as there is no distinguishable region of the top surface of PCB 200 that a person skilled in the art would identify as a first surface where the output ports 212 connect to coaxial connectors 300 that is separate from a distinguishable region of PCB 200 including conductive traces 213-216. Examiner traverses the argument that a first plurality of coaxial connectors (300, as shown in Fig. 5) carried by the first surface of the first PCB as shown in Fig. 1, wherein each one of the first plurality of coaxial connectors having a respective inner conductor (310, 320 as shown in Fig. 5), wherein each one of the plurality of conductive traces is electrically coupled to the inner conductor of a respective one of the first plurality of coaxial connectors as shown in Fig. 1. Therefore, the prior art of record, Koh et al., teaches all limitations as set forth above, and examiner maintains his rejection.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D KIM whose telephone number is (571)272-4565. The examiner can normally be reached Monday-Friday: 6:00 AM-2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PAUL D KIM/Primary Examiner, Art Unit 3729